Case 20-10343-LSS   Doc 1482-3   Filed 10/11/20   Page 1 of 4




                        Exhibit C
                       Case 20-10343-LSS        Doc 1482-3       Filed 10/11/20     Page 2 of 4




From:                             Warner, Blair
Sent:                             Thursday, October 8, 2020 11:39 AM
To:                               Barajas, Andres
Subject:                          FW: Bankruptcy Email




BLAIR M. WARNER
Associate

SIDLEY AUSTIN LLP
+1 312 853 4095
blair.warner@sidley.com



From: Steve McGowan <Steve.McGowan@scouting.org>
Sent: Monday, October 5, 2020 3:17 PM
To: Warner, Blair <blair.warner@sidley.com>; Andolina, Michael <mandolina@whitecase.com>; Boelter, Jessica
<jessica.boelter@whitecase.com>; Linder, Matthew <mlinder@sidley.com>
Subject: FW: Bankruptcy Email




From: SE Legal <SE.Legal@scouting.org>
Sent: Monday, October 5, 2020 3:10 PM
To: Steve McGowan <Steve.McGowan@scouting.org>; Joseph Zirkman <Joseph.Zirkman@scouting.org>
Subject: FW: Bankruptcy Email




From: Wayne Pancoast <Wayne.Pancoast@scouting.org>
Sent: Monday, October 5, 2020 2:58 PM
To: SE Legal <SE.Legal@scouting.org>
Subject: Bankruptcy Email

FYI. Below is an email that my Assistant Scout Executive received on her personal email account.



Wayne R. Pancoast | Scout Executive/CEO
BOY SCOUTS OF AMERICA
Jayhawk Area Council
www.jayhawkcouncil.org

1020 SE Monroe St.
Topeka, KS 66612
W 785.276.3350

                                                           1
Case 20-10343-LSS   Doc 1482-3   Filed 10/11/20   Page 3 of 4
                     Case 20-10343-LSS           Doc 1482-3       Filed 10/11/20       Page 4 of 4




STOP. THINK. CLICK.



This message contains confidential information and is intended only for the individual named. If you are not the named
addressee you should not disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if
you have received this e-mail by mistake and delete this e-mail from your system. E-mail transmission cannot be
guaranteed to be secure or error-free as information could be intercepted, corrupted, lost, destroyed, arrive late or
incomplete, or contain viruses. The sender therefore does not accept liability for any errors or omissions in the contents
of this message, which arise as a result of e-mail transmission.




                                                             3
